DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 8/5/21, claims 1, 2, 4-17 and 19 are currently pending in the application.
 
The examiner assigned to the current application has been changed. The new examiner's name and contact information are stated at the end of this action. Applicant is requested to take note of the change.

Applicant's election with traverse of Group I invention encompassing claims 1-8 in the response dated 8/5/21 is acknowledged. However, in view of the claim amendment, previously set forth election requirement is withdrawn and all pending claims are subject to examination.
 
Claim Objections
Claims 9-12 are objected to for the following:
The preambles in claims 9-11 may be amended for brevity and consistency as suggested below:
Claim 9 - “A method of preparing a composition for an overcoat layer, comprising…”
Claims 10 and 11 – “The method of claim 9, comprising…”
Claim 9 recites the limitation “wherein (meth)acrylate is further added when the epoxy resin is added”. The claim may be amended to recite an active step wherein epoxy resin is added to styrene to improve clarity.
Claim 12 recites the limitation “wherein (meth)acrylate and styrene are added in a total amount of 10 to 30% by weight”. The limitation may be amended to recite “wherein (meth)acrylate and styrene are present in a total amount of 10 to 30% by weight” given that claim 9, on which claim 12 depends, recites only (meth)acrylate as being added.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-11, 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 1 recites the limitation “wherein the composition for an overcoat layer further comprises (meth)acrylate, and a mass ratio of (meth)acrylate to styrene is 1: (1 to 5)”. Likewise, amended claim 9 recites the limitation “wherein (meth)acrylate is further added when the epoxy resin is added and a mass ratio of (meth)acrylate to styrene is 1: (1 to 5)”. However, the specification as originally filed provides support for a composition comprising 10 to 30% by weight of styrene (PGPUB- Ab, [0009, 0022, 0024, 0027, 0040, 0047] and a composition further comprising (meth)acrylate, in which the total amount of styrene and (meth)acrylate is 10 to 30 % by weight [0015, 0031, 0048, original claim 2). However, the specification does not provide support for a composition comprising 10 to 30% by weight of styrene, a (meth)acrylate as a further component wherein the mass ratio of (meth)acrylate to styrene in the composition is 1: (1 to 5), i.e. a composition comprising 10 to 30 % by weight of styrene and 2 to 30 % by weight of (meth)acrylate. Claims 4-8, 10, 11, 13-16 are included in this rejection because of their dependence of rejected base claims 1 and 9.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “wherein the thermal initiator is one or more selected from the group consisting of dibenzoyl peroxide, N,N-dimethylaniline and azobisisobutyronitrile”. The claim is indefinite because it is not clear how N,N-dimethylaniline functions as a thermal initiator. Per evidence reference links (https://cdnsciencepub.com/doi/pdf/10.1139/v63-432, https://www.ideals.illinois.edu/bitstream/handle/2142/89272/SEKERAK-DISSERTATION-2015.pdf?sequence=1&isAllowed=y, https://www.sigmaaldrich.com/US/en/deepweb/assets/sigmaaldrich/marketing/global/documents/411/888/thermal_initiators.pdf), N,N-dimethylaniline acts only as an activator for decomposing peroxide initiators and is not a thermal initiator by itself. For the purpose of examination, Examiner interprets the Markush listing as including dibenzoyl peroxide and azobisisobutyronitrile.
Claims 10 and 11 lack clarity because they depend on claim 9 which recites that (meth)acrylate is further added when the epoxy resin is added, but claims 10 and 11 fail to recite (meth)acrylate in the claim language. In this regard, it is noted that the specification discloses two embodiments, (1) a composition for the overcoat layer comprising 10 to 30% by wt. of styrene Ab, [0009, 0022, 0024, 0027, 0040, 0047] and (2) a composition comprising styrene and (meth)acrylate at 10 to 30 wt.% (PGPUB-[0015, 0031, 0048], original claim 2). The embodiment comprising steps S1-1 and S1-2 as recited in claim 10, and the embodiment comprising steps S2-1 and S2-2 as recited in claim 11 are both directed to preparing composition (1) comprising 10 to 30% by wt. of styrene (PGPUB, [0057-0067]). The embodiments comprising steps S3-1 and S3-2, and S4-1 and S4-2 (PGPUB-[0069-0076]) are both drawn to methods for preparing composition (2) comprising styrene and (meth)acrylate. In light of the specification, claims 10 and 11 are indefinite because they depend on claim 9 which is drawn to a method of preparing composition (2) comprising styrene and (meth)acrylate but the recited components in claims 10 and 11 correspond to composition (1) comprising only styrene. 
Furthermore, claim 9 recites the step of mixing 10-30% by weight styrene with other recited components to obtain the composition. However, claims 10 depends on claim 9 and recites the step of reacting styrene with crosslinking agent to form the prepolymer which is mixed with epoxy resin and other recited components. Likewise, claim 11 depends on claim 9 and recites the step of reacting 10-30% by weight styrene with crosslinking agent and thermal initiator to form the prepolymer which is mixed with epoxy resin and other recited components. Claims 10 and 11 are confusing because the claims recite mixing polystyrene prepolymer with other recited components, and not styrene as required in claim 9. Although claims 10 and 11 are written as being dependent on claim 9, per Fig. 1 and Fig. 2, claim 9 appears to be directed to one embodiment while claims 10 and 11 appears to be drawn to another embodiment of the invention.
	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2, 12, 17 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 2, 17 and 19 recite the limitation “wherein a total amount of (meth)acrylate and is 10 to 30 % by weight”. Claim 12 recites the limitation “wherein (meth)acrylate and styrene are added in a total amount of 10 to 30 % by weight”. The cited limitations do not necessarily limit the scope of base claims 1 and 9 which recite a range of 10 to 30% by weight of styrene. For instance, a combination of styrene and (meth)acrylate at a lower limit of 10% by weight as in claims 2, 12, 17 and 19 would not meet the lower limit of 10 weight% of styrene content of base claims 1 and 9. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (US 2020/0176706 A1), in view of Klots et al. (US 9,238,699 B2).
Tomita teaches a display device sealing material containing a resin component and a curing agent (reads on crosslinking agent) (Ab.), wherein the resin component contains 10 to 40 mass% of an epoxy resin and 1 mass% or more to 40 mass% or less of a styrene oligomer [0023, 0068, 0089], wherein the styrene oligomer includes 50 mass% or more and 95 mass% or less of styrene and another polymerizable monomer may be (meth)acrylate [0076-0077]. Tomita additionally teaches a curing agent in an amount of 0.5 to parts by mass or more to 10 parts by mass or less per 100 parts by mass of the resin component [0115]. The reference is further open to the sealing material including polymerization initiator auxiliaries, such as a surfactant at a suitable ratio [0125], a solvent in a relative amount of 50 parts or more to 90 parts by mass or less relative to 100 parts by mass of resin component [0119]. The reference further teaches the use of the sealing material in display devices [0126-0138].
The prior art fails to disclose an overcoat layer formed from curing and crosslinking a composition comprising (a) styrene, (meth)acrylate, epoxy resin, initiator, surfactant and solvent within claimed ranges (claim 13).
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
Tomita teaches forming a layer from a resin component comprising an oligomer having 50 mass% or more and 95 mass% or less of styrene, i.e. (meth)acrylate as the another monomer may be at 5 to 50 mass %, 10 to 40 mass% of an epoxy resin and a curing agent and thus overlaps with the claimed mass ratio of styrene. Additionally, Tomita’s oligomers may have a Mn of 500 or more and 2500 or less, a polydispersity of 1.1 or more to 3.5 or less [0072]. The secondary reference to Klots et al. teaches oligomers of styrene and (meth)acrylate having a polydispersity ratio of 1.5 to 5 and a Mn of 1,000 to 10,000 (col. 8, lines 5-18) may be formed by polymerization with thermal initiators in an amount of 0 wt.% to 5 wt., based on the wt. of vinyl monomer (col. 11, lines 12-45), i.e. Tomita’s oligomers may be prepared by using thermal initiators in amounts of 0 wt.% to 5 wt.% of the vinyl monomer content, and the disclosed relative amount of initiator to vinyl monomer content overlaps with that of the claimed composition. 
It is noted that claim 13 is drawn to a cured layer, i.e. styrene and (meth)acrylate therein would be in a polymerized state, the epoxy resin in a cured state, the initiator and curing agent would be consumed and a solvent of claim 1 would be absent. Given the generic teaching in Tomita on sealing compositions comprising epoxy resin, styrene oligomers which may include styrene and (meth)acrylate, and curing agent all in overlapping ranges, a surfactant in a suitable ratio, the teaching in Klots that Tomita’s oligomers may be prepared by using a thermal initiator in an amount that falls within the range recited in the composition of claim 1 for forming overcoat layer, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to formulate Tomita’s compositions comprising epoxy resin, styrene oligomer formed by polymerizing styrene and (meth)acrylate in claimed mass ratio with a thermal initiator, curing agent and a surfactant in amounts that overlap with the claimed range, and reasonably expect a cured layer to be same as that formed from composition of claim 1, absent evidence to the contrary. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). It is noted that the recitation of “An overcoat layer” in the preamble of claim 13 is deemed to be a statement of purpose or intended use which is not seen to result in any structural difference between the instantly claimed invention and Tomita-Klots combination and hence the preamble fails to limit the claim. MPEP 2111.02.
With regard to claim 14, Tomita teaches curing the sealing layer by heating at 70oC or more and 150oC [0163]. As such, claim 14 is drawn to a product, i.e. an overcoat layer and patentability of said claims is based on the recited product and does not depend on its method of production, absent evidence to the contrary. Since Tomita’s cured layer overlaps in scope with that of the instant claim, claim is unpatentable even though Tomita’s product was made by a different process. In re Marosi, 710 F2d 798,802,218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113.
With regard to claims 15-17, 19, Tomita teaches a display device sealing sheet comprising a sealing layer on a base film (i.e. substrate) [0126-0134]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Carun (US 5,252,637) and Zhang et al. (WO2013/067947 A1). Zhang teaches a dual curable adhesive composition comprising an epoxy resin (a), a (meth)acrylate monomer (b) or an oligomer thereof (c), a thermal polymerization catalyst (d) and a photopolymerization initiator. Craun teaches epoxy emulsion coatings formed from a blend of epoxy resin and an acrylic monomer. However, the cited references fail to teach or suggest a composition and cured form thereof within the scope of the claimed invention.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762